Citation Nr: 0917504	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-43 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for aortic insufficiency 
secondary to dilatation of the aortic root (claimed as 
leaking heart valve) as secondary to service-connected 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran had unverified active duty from November 1984 to 
June 1989, had and verified active duty from June 1989 to 
June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision in 
which the Buffalo RO, in pertinent part, denied the above 
claim for service connection.  

In a February 2009 written statement, the Veteran advised VA 
of his new home address in Florida.

The Board notes that, in October 2008, the Veteran filed a 
claim for entitlement to service connection for diabetes 
mellitus claimed as secondary to service-connected 
hypertension.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.

 
REMAND

First, the record reflects that the Veteran, sitting at the 
Buffalo RO, was scheduled to testify during a video-
conference hearing before the undersigned, sitting at the 
Board's Washington, D.C. office, on March 19, 2009.  In a 
February 2009 signed statement, the Veteran indicated that he 
would be unable to attend the scheduled March 2009 video-
conference hearing.  He said that he currently resided in 
Florida and asked that the hearing be rescheduled.  In April 
2009, the undersigned granted the Veteran's motion to 
reschedule his video-conference hearing.  

Video-conference hearings are scheduled at the RO.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the appellant's claim 
without affording an appellant an opportunity for a personal 
hearing, a remand is required for the scheduling of a video-
conference hearing at the St. Petersburg RO.  38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. § 20.700(a), (e) (2008).

As a final matter, the Board notes that, in his February 2009 
statement, the Veteran indicated that The "American Legion 
is no long[er] my representative" and asked that any 
information be conveyed to the Disabled American Veterans 
(DAV).  However, the Veteran did not submit a signed 
Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 21-22 or similar form) changing his 
representation to the DAV.  The most recently executed VA 
Form 21-22 in the record, dated in February 2004, reflects 
that The American Legion is his representative.  To designate 
the DAV as his representative, the Veteran must execute a new 
VA Form 21-22.  38 C.F.R. § 20.602 (2008).  Hence, on remand, 
the St. Petersburg RO should clarify with the Veteran his 
intentions as to representation and associate appropriate 
documentation with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should transfer the 
Veteran's claims file to the 
St. Petersburg RO.

2.	The RO should contact the Veteran in 
writing and request that he clarify 
his representation in his appeal.  He 
should be advised of the need to 
submit a new signed VA Form 21-22 in 
favor of the DAV, if he wishes to 
change his power of attorney from The 
American Legion, to enable the new 
organization to act as his accredited 
representative.  Appropriate 
documentation concerning such 
representation should be associated 
with the claims file.

2.	 Then, the St. Petersburg RO should 
schedule the Veteran for a hearing 
with a Veterans Law Judge, conducted 
via video-conference, at the RO in St. 
Petersburg, Florida, in accordance 
with his February 2009 written 
request.  Appropriate notification of 
the hearing should be given to the 
Veteran, and his designated 
representative, and such notification 
should be documented and associated 
with the claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The purpose of this remand is to afford 
the Veteran due process of law.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




